Citation Nr: 0933335	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO. 07-13 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1151, due to a fall as a 
result of medications prescribed by VA.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service between November 1942 and 
February 1946. He died in February 2005 and the appellant is 
his surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002). The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the appellant if further action is required.

The Board notes that several months prior to the Veteran's 
death he filed a claim for service connection for 
hypertension, secondary to PTSD and his service-connected 
right arm disability; for loss of use of his right hand, 
secondary to his service-connected right arm disability; for 
a right wrist and elbow disability, secondary to his service-
connected right arm disability; and for PTSD and depression. 
These claims were pending at the time of the Veteran's 
February 2005 death, and the appellant filed a timely 
application for accrued benefits in March 2005. These claims, 
as well as the appellant's claim for a death pension (see 
August 2009 representative statement) are REFERRED to the RO 
for appropriate action.


REMAND

The appellant is seeking to establish service connection for 
the cause of the Veteran's death, including on the basis that 
his death was due to medications prescribed by VA treatment 
facilities.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be very specifically 
tailored to the claim. Hupp v. Nicholson, 21 Vet. App. 342 
(2007). The notice should include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Id.

During his lifetime, service connection was in effect for a 
fractured right forearm secondary to a gunshot wound, 
arthritis of the right shoulder, arthritis of the right 
elbow, loss of extension of the right middle finger, 
deformity of the index finger of the right hand, hemorrhoids, 
and a scar on the right forearm, with a combined rating of 70 
percent at the time of this death. See August 2004 rating 
decision. To date, VA has not provided the appellant with 
notice consistent with the Court's holding in Hupp. The 
appellant should also be advised of the bases for assigning 
ratings and effective dates. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board also notes that 38 C.F.R. § 3.159(b) requires VA to 
notify the appellant of the medical and lay evidence 
necessary to establish her claim.  She has alleged that 
service connection is warranted for the cause of the 
Veteran's death under 38 U.S.C.A. § 1151.  A review of the 
claims folder reveals that she has not been notified, in the 
context of her cause of death claim, of the evidence 
necessary to establish cause of death under 38 U.S.C.A. 
§ 1151. This must be accomplished in order for VA to satisfy 
its due process obligation to the appellant.

Also, it does not appear that there are medical records from 
the last two years of the Veteran's life in the claims 
folder, including any terminal hospital records. The February 
2005 death certificate shows that the Veteran died at the 
nursing home in which he lived at that time. There are no 
records from that facility in the claims folder. Under 
38 C.F.R. § 3.159(c), VA has a duty to assist the appellant 
in obtaining such relevant treatment records. This duty has 
not yet been met in this case. VA must assist the appellant 
in obtaining records relating to the Veteran's care in the 
last years of his life, including terminal hospital records 
from the healthcare facility in which he died.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1. Send the appellant and her 
representative a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Hupp v. Nicholson, 
21 Vet. App. 342 (2007). The letter should 
include notice of the evidence necessary 
to establish a claim for service 
connection for the cause of the Veteran's 
death under 38 U.S.C.A. § 1151, and should 
include (1) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service- 
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected. The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the appellant 
and which portion, if any, VA will attempt 
to obtain on her behalf.

2. Ensure that VA's duty to assist under 
38 C.F.R. § 3.159(c)(1) and (2) are met by 
obtaining and relevant, non-duplicative VA 
treatment records from prior to the 
Veteran's death, and by obtaining fully 
executed authorizations to obtain records 
from any relevant private treatment 
facility, including but not limited to the 
healthcare facility in which the Veteran 
died. Obtain all relevant records and 
associate them with the claims folder.

3. Readjudicate the appellant's claim. If 
the benefits sought on appeal remain 
denied, the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).



